Order entered July 12, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-22-00634-CV

                   IN THE INTEREST OF V.W., JR., A CHILD

                 On Appeal from the 196th Judicial District Court
                              Hunt County, Texas
                         Trial Court Cause No. 90770

                                       ORDER

         Before the Court is the July 8, 2022 request of Court Reporter Judith Snyder

for an extension of time to file the reporter’s record. We GRANT the request and

extend the time to July 18, 2022.

         We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Snyder and Donita Robins, Official Court Reporter for the 196th Judicial District

Court.

                                               /s/   AMANDA L. REICHEK
                                                     JUSTICE